NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3051-15T1

DEUTSCHE BANK NATIONAL TRUST
COMPANY as Trustee for the
Certificate holders of IMPAC
Secured Assets Corp.,
Mortgage Pass-Through
Certificates, Series 2006-4,

        Plaintiff-Respondent,

v.

SANDRA SALMON and MR. SALMON,
husband of SANDRA SALMON;

        Defendants-Appellants,

and

WACHOVIA BANK, NATIONAL
ASSOCIATION; WELLS FARGO
BANK NA, successor by merger
to Wachovia Bank, NA; STATE
OF NEW JERSEY,

     Defendants.
______________________________

              Submitted August 8, 2017 – Decided August 24, 2017

              Before Judges Hoffman and Currier.

              On appeal from the Superior Court of New
              Jersey, Chancery Division, Hudson County,
              Docket No. F-39527-13.
          Montell Figgins, attorney for appellants.

          Winston & Strawn LLP, attorneys for respondent
          (Stephen J. Steinlight, on the brief).

PER CURIAM

    We are advised that this matter has been amicably resolved

and the parties have stipulated to the dismissal of the above

appeal.   Accordingly, the appeal is dismissed with prejudice and

without costs.




                                2                          A-3051-15T1